KING, Circuit Judge,
dissenting:
It can hardly be stated more convincingly than Justice Scalia already has: “[Tjhere is no doubt ... that if the federal courts believe a state commission is not regulating in accordance with federal policy they may bring it to heel.” AT&T Corp. v. Iowa Utils. Bd., 525 U.S. 366, 379 n. 6, 119 S.Ct. 721, 142 L.Ed.2d 835 (1999). In defiance of Justice Scalia’s clear admonition, the majority injects equivocation where once there was certitude. Where order once reigned, chaos now impinges.
I agree there is no doubt that federal courts may review the decisions of state regulators such as the Maryland Public Service Commission (“Commission”) that enforce interconnection agreements under the Telecommunications Act (“Act”). If Justice Scalia is right, then the majority’s position that the Commission and its individual members are entitled to Eleventh Amendment immunity is simply wrong. By its decision today, the majority isolates itself not only from Justice Scalia’s pronouncement, but also from every other court of appeals that has decided these issues.
I am convinced that the other circuits have correctly apprehended and, applied the law. In my view (and I am far from alone), the district court’s decision should be reversed, and this case should be remanded for further proceedings.
I.
Five of our sister circuits have meticulously reviewed the issues raised in this action and reached sound conclusions in deciding them. The Fifth, the Seventh, the Eighth, and the Tenth Circuits have each held that district courts possess jurisdiction to review the decisions of State com*310missions in enforcing — rather than merely-accepting or rejecting — interconnection agreements. See Southwestern Bell Tel. Co. v. Brooks Fiber Communications of Okla., Inc., 235 F.3d 493, 496-97 (10th Cir.2000); Southwestern Bell Tel. Co. v. Connect Communications Corp., 225 F.3d 942, 947 (8th Cir.2000); MCI Telecomms. Corp. v. Illinois Bell Tel. Co., 222 F.3d 323, 337-38 (7th Cir.2000), cert. denied sub nom. Public Serv. Comm’n v. Wisconsin Bell, Inc., — U.S.-, 121 S.Ct. 896, 148 L.Ed.2d 802 (2001), and cert, denied sub nom. Illinois Commerce Comm’n v. MCI Telecomms. Corp., 121 S.Ct. 896 (2001); Southwestern Bell Tel. Co. v. Public Util. Comm’n, 208 F.3d 475, 479-80 (5th Cir.2000).
Moreover, the Fifth, the Seventh, and the Tenth Circuits have each held that a state waives Eleventh Amendment immunity by electing to participate in the regulation of local telephone service pursuant to the Act. See AT&T Communications v. BellSouth Telecomms., Inc., 238 F.3d 636, 2001 WL 38281, at *10 (5th Cir.2001); Illinois Bell, 222 F.3d at 342; MCI Tele-comms. Corp. v. Public Serv. Comm’n, 216 F.3d 929, 938-39 (10th Cir.2000). These courts have also held that actions may be brought in the district courts, pursuant to Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), to compel individual commissioners to cease ongoing violations of federal law. See AT&T Communications, 238 F.3d 636, 2001 WL 38281, at *11; Illinois Bell, 222 F.3d at 345; Public Serv. Comm’n, 216 F.3d at 939. Earlier, in Michigan Bell Telephone Co. v. Climax Telephone Co., 202 F.3d 862, 867 (6th Cir.), cert. denied sub nom. Strand v. Michigan Bell Telephone, — U.S. -, 121 S.Ct. 54, 148 L.Ed.2d 22 (2000), the Sixth Circuit provided a model that the Fifth, Seventh, and Tenth Circuits followed with regard to the Ex parte Young issue.1 I find these decisions highly persuasive in addressing the jurisdictional and immunity issues advanced in this proceeding.
II.
A.
My first major area of disagreement with the majority concerns whether federal courts possess subject matter jurisdiction to review decisions of State commissions in enforcing interconnection agreements.2 The majority is incorrect in *311its conclusion that the Act, specifically 47 U.S.C. § 252(e)(6),3 limits federal court review to only those State commission determinations in which an interconnection agreement is initially approved or rejected, and disallows federal court review of determinations regarding the interpretation and enforcement of an existing agreement. Along with the circuits that have considered the jurisdictional issue, I “do not think so narrow a construction [of § 252] was intended.” Southwestern Bell, 208 F.3d at 479; accord Brooks Fiber Communications, 235 F.3d at 497; Connect Communications, 225 F.3d at 947; Illinois Bell, 222 F.3d at 337-38; see also Puerto Rico Tel. Co. v. Telecommunications Regulatory Bd., 189 F.3d 1, 10 (1st Cir.1999) (assuming, without deciding, that federal courts possess jurisdiction under § 252(e)(6) to review State commission determinations interpreting and enforcing existing agreements).
1.
Subsection 252(e)(6) expressly confers jurisdiction on the federal courts to review determinations made by State commissions pursuant to § 252. Thus, the critical question is whether the Commission’s power to enforce the interconnection agreement here arises under § 252. The answer is that it does — that is, the power granted to states under § 252 to approve or reject interconnection agreements, be they negotiated or arbitrated, “necessarily includes the power to enforce the interconnection agreement.” Connect Communications, 225 F.3d at 946 (citing Southwestern Bell, 208 F.3d at 479-80 (internal citations omitted)); see also Illinois Bell, 222 F.3d at 338. Importantly, this is also the view of the FCC. See Starpower Communications, LLC, 15 F.C.C.R. 11,277, at ¶6 (2000).4 And we must defer to the ruling of the FCC because it is a reasonable interpretation of the statute. See Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984); see also Brooks Fiber Communications, 235 F.3d at 497; Connect Communications, 225 F.3d at 946.
In summary, § 252 empowers State commissions to interpret and enforce existing agreements, and thus § 252(e)(6) expressly confers jurisdiction on the federal courts to review the states’ enforcement determinations. Because the Act contains this express grant of federal jurisdiction, the majority’s conclusion — that the Maryland courts possess default jurisdiction *312pursuant to state law and remnants of the original 1934 Act — cannot -withstand scrutiny.
2.
A related issue presented here is whether the Commission’s enforcement decision regarding reciprocal compensation for calls to Internet Service Providers (“ISPs”) presents a question of the interconnection agreement’s compliance with the requirements of §§ 251 and 252. The answer, again, is that it does — that is, “ § 252(e)(6)’s grant of jurisdiction to the federal courts to review for compliance with §§ 251 and 252 includes the power to ensure that the state commission’s enforcement actions are consistent with federal law.” Connect Communications, 225 F.3d at 948. This is true because, rather than limiting State commission scrutiny to a few narrow technical points, § 252 permits examination of broad factors including “the public interest, convenience, and necessity.” Id. (quoting § 252(e)(2)(A)(ii)). Certainly, these considerations include compliance with federal law. See id. Here, the complaint filed by Bell Atlantic Maryland, Inc., (“Bell Atlantic”) alleges that the Commission violated federal law in two ways: (1) by failing to apply FCC decisions ruling that Internet calls are not local to the interconnection agreement at issue, and (2) by erroneously holding that the FCC required the commission to impose reciprocal compensation for Internet calls. These allegations, coupled with the evolving opinions pertaining to ISP-bound traffic from the FCC and the courts, bespeak the questions of federal law underlying this action. See id. at 947-48.
3.
Obviously, this proceeding may also raise issues of state contract law; for example, the Commission attempted to ascertain the intention of the parties to the interconnection agreement. Because the district courts possess jurisdiction to review State commission determinations under § 252, and because 'those determinations may include issues of state law, the district courts may properly consider any related state law issues. See Brooks Fiber Communications, 235 F.3d at 498; Southwestern Bell, 208 F.3d at 482. This appraisal is limited, however, by the standards of review that we have already adopted. See GTE South, Inc. v. Morrison, 199 F.3d 733, 745 (4th Cir.1999) (des-ignating de novo standard for review of State commission interpretations of the Act, and substantial evidence standard for all other determinations).
B.
Unfortunately, by its holding that federal court jurisdiction is limited to reviewing the approval and rejection of interconnection agreements by State commissions, the majority will create a confusing and unworkable scheme of federal and state review that is bound to produce absurd results. First, as the Tenth Circuit explained:
A rule that restricted a district court’s jurisdiction to review of a state commission’s approval or rejection of an interconnection agreement would lead to results that Congress could not have intended. Under such a rule, certain state commission decisions would escape federal review simply because the dispute arose after the agreement had been approved.
Brooks Fiber Communications, 235 F.3d at 497. Second, the majority’s holding — if imprudently followed across the country-could result in fifty states reaching fifty different conclusions about the interpretation of an important federal statute. And, finally, the majority’s position undermines, and renders entirely meaningless, the recent explicit statement of Justice Scalia that “there is no doubt ... that if the federal courts believe a state commission is not regulating in accordance with federal policy they may bring it to heel.” Iowa Utils. Bd., 525 U.S. at 379 n. 6, 119 S.Ct. 721. For these reasons, I strongly disagree *313with the majority’s conclusion that the Act confers only the narrowest jurisdiction' on federal courts.5
III.
My next major area of disagreement with the majority relates to whether a federal proceeding against the Commission and its individual members is constitutionally barred. As the majority recognizes, the sovereign immunity accorded states under the Eleventh Amendment is not absolute. Specifically, there is no sovereign immunity defense available where one of three exceptions applies: (1) Congress, while acting pursuant to its powers under the Fourteenth Amendment, has properly abrogated a state’s immunity, see Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 59, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996); (2) a state has waived its immunity by consenting to suit in federal court, see College Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 670, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999); or (3) a private party sues an appropriate state officer for prospective injunctive or declaratory relief from an ongoing violation of federal law, see Ex parte Young, 209 U.S. at 159-60, 28 S.Ct. 441. The first of these three exceptions, the abrogation exception, has no application here.6 However, both the waiver exception and the Ex parte Young exception do apply.
A.
First of all, it is elementary that a state may waive its Eleventh Amendment immunity, either explicitly or constructively. Although the Supreme Court has significantly limited the constructive waiver doctrine, even the majority acknowledges that a state still “may implicitly waive its sovereign immunity by accepting from Congress a ‘gift’ or a ‘gratuity,’ the receipt of which is made conditional on the State’s waiver of immunity.” Ante, at 291 (citing College Sav. Bank, 527 U.S. at 686-87, 119 S.Ct. 2219 (internal citations omitted)). I agree with the view of the Fifth, Seventh, and Tenth Circuits that, with respect to the Act, a state waives the defense of sovereign immunity by electing to participate in the regulation of interconnection agreements. See AT&T Communications, 238 F.3d 636, 2001 WL 38281, at *10; Illinois Bell, 222 F.3d at 342; Public Serv. Comm’n, 216 F.3d at 938-39. This position does not require “heroic assumptions,” as asserted by the majority, but simply requires adherence to a plain reading of the Act.
1.
The first inquiry we must make is simple — whether Congress, with sufficient clarity, invited the states to waive their Eleventh Amendment immunity. See Illinois Bell, 222 F.3d at 340; see also Abril v. Virginia, 145 F.3d 182, 189 n. 13 (4th Cir.1998) (holding that Congress cannot elicit a constructive waiver of Eleventh Amendment immunity from a state without “having plainly stated its intention that participation by a State in the regulated activity would be deemed an implied waiver of immunity”) (citation omitted). Under 47 U.S.C. § 252, the states are given the choice of participating in the federal government’s regulation of local telephone service. If a state does not choose to participate, the FCC acts in its place. See § 252(e)(5). If, on the other hand, a state does choose to participate, its role in the mediation, arbitration, and review process *314for interconnection agreements is defined and controlled by § 252. Moreover, if a state chooses to participate, its determinations are subject to review by the federal courts. See § 252(e)(6) (“In any case in which a State commission makes a determination under this section, any party aggrieved by such determination may bring an action in an appropriate Federal district court to determine whether the agreement or statement meets the requirements of section 251 of this title and this section.”); see also § 252(e)(4) (“No State court shall have jurisdiction to review the action of a State commission in approving or rejecting an agreement under this section.”).
Although not as blunt as the example singled out by the majority as providing adequate notice of a waiver requirement,7 these Act provisions clearly show Congress’s intent to subject participating states to suits in federal court. See Public Serv. Comm’n, 216 F.3d at 938 (“[Section] 252 puts Utah on notice that Congress intends to subject it to suits brought by individuals if it acts under § 252.”); Illinois Bell, 222 F.3d at 341 (finding that the structure of § 252 “makes clear that Congress intended to provide for federal court review of any regulatory determination made under the section, whether by a state commission or, if the state commission chooses not to act, by the FCC acting in its place”); see also Bell Atlantic-Pa., Inc. v. Pennsylvania Public Util. Comm’n, 107 F.Supp.2d 653, 661 (E.D.Pa.2000) (holding that “although the [Act] does not contain explicit waiver language, the structure of the statute clearly expresses Congresses] intent that ‘states could participate in the federal regulatory function delegated to them by the federal government on the condition that their participation be reviewable in federal court’ ” (quoting Illinois Bell, 222 F.3d at 341)).
2.
According to the majority, when a State commission elects to make § 252 determinations, it merely consents to review of its decisions in federal court, rather than being made a party to the review proceeding. The majority maintains that it requires “a leap of logic” to infer consent to be made a party from consent to federal court review. In my view, no such “leap of logic” is either necessary or compelled, because consent to federal court review necessarily entails being made a party to the action. The Seventh Circuit has held that when the provisions of the Act are read as a whole, it is obvious that the Act permits suits against State commissions in federal court, not just federal review of the interconnection agreements themselves. See Illinois Bell, 222 F.3d at 337. As that court explained:
At the outset, we note that the subsection providing for judicial review is titled “Review of State commission actions,” not “Review of interconnection agreements,” thus signaling that Congress intended that the state commissions be parties to the federal court suits reviewing their actions, just as the FCC is a party to suits seeking review of its actions. Moreover, subsection 252(e)(4), when read in conjunction with subsection 252(e)(6), provides additional evidence that Congress contemplated suits against state defendants in federal court. Subsection 252(e)(4) provides that “[n]o State court shall have jurisdiction to review the action of a State commission in approving or rejecting an agreement under this section.” This language indicates that Congress envisioned suits reviewing “actions” by state *315commissions, as opposed to suits reviewing only the agreements themselves, and that Congress intended that such suits be brought exclusively in federal court.
Id. (internal citation omitted); see also Michigan Bell, 202 F.3d at 868.
Indeed, by allowing State commissions to substitute as regulators for the FCC, Congress obviously intended that State commissions, just like the FCC, be made parties to federal court actions challenging their decisions. In fact, as the majority notes, even Maryland recognizes that the Commission may necessarily be made a party to an appeal of its own decision. See Md.Code Ann., Pub. Util. Cos. § 8 — 204(d). As the Sixth Circuit expounded:
It is the PSC’s duty, if it chooses to regulate, not[that of the other party to the agreement], to ensure that the agreement meets the requirements of the Act both at the time of arbitration, 47 U.S.C. § 252(c), and at the time of approval, 47 U.S.C. § 252(e)(2)(B). Furthermore, it is the PSC’s function, not the other party’s, to enforce the agreement. Lacking power to enjoin the PSC from enforcing the approved agreement, federal courts would have little effective remedy for aggrieved plaintiffs, or would subject companies to the intolerable prospect of conflicting commands from federal courts and state regulatory agencies.
Michigan Bell, 202 F.3d at 868. Such irreconcilable holdings among state and federal courts would undermine Congress’s regulatory scheme. Thus, State commissions must be available as parties for federal court review of their determinations. Any other notion would again undermine Justice Scalia’s observation that State commissions acting in defiance of federal policy may be “brought to heel” by the federal courts. See Iowa Utils. Bd., 525 U.S. at 379 n. 6,119 S.Ct. 721.
3.
Because Congress clearly invited the states to participate in the regulation of interconnection agreements in exchange for waiver of their Eleventh Amendment immunity, our next inquiry is whether a state, by accepting the invitation to participate, unequivocally agrees to waive its immunity. See Illinois Bell, 222 F.3d at 342 (“As the Supreme Court has noted, there is a ‘fundamental difference’ between ‘Congress’s expressing unequivocally its intention that if the State takes certain action it shall be deemed to have waived [its] immunity’ and ‘a State’s expressing unequivocally that it waives its immunity.’ ” (quoting College Sav. Bank, 527 U.S. at 680-81), 119 S.Ct. 2219). In order to be valid, a waiver must be “conditioned on the state’s truly voluntary acceptance of a federal ‘gratuity.’” Id.; see also Public Serv. Comm’n, 216 F.3d at 937.8 A waiver is coerced— not voluntary — “when what is attached to the refusal to waive is the exclusion of the State from otherwise lawful activity.” College Sav. Bank, 521 U.S. at 687, 119 S.Ct. 2219.
Thus, we must determine whether a state’s participation in the regulation of local telephone service is, on the one hand, a “gratuity” bestowed by Congress or, on the other hand, an “otherwise lawful activity” which the states may conduct without federal consent. Prior to 1996, the states regulated phone services within their own borders; however, the Act “unquestionably” took away regulation of local telecommunications competition from the *316states with regard to matters addressed by the Act. See Iowa Utils. Bd., 525 U.S. at 379 n. 6, 119 S.Ct. 721; see also id. at 402-05, 119 S.Ct. 721 (Thomas, J., concurring in part & dissenting in part) (recounting the pre-Act history of federal and local telecommunications regulation). The Act now may invite the states to participate in the regulation of interconnection agreements, but it is of utmost significance that “[although it did not do so, Congress could have pre-empted all state regulation of local phone service.” Public Serv. Comm’n, 216 F.3d at 938 (citing FERC v. Mississippi, 456 U.S. 742, 764, 102 S.Ct. 2126, 72 L.Ed.2d 532 (1982); Hodel v. Virginia Surface Mining & Reclamation Ass’n, 452 U.S. 264, 290-91, 101 S.Ct. 2352, 69 L.Ed.2d 1 (1981)) (emphasis added); see also Illinois Bell, 222 F.3d at 342; Bell Atlantic-Pa., 107 F.Supp.2d at 661.
Because the states may not regulate local telecommunications in defiance of the Act, their participation in the regulation of interconnection agreements is a gratuity bestowed by Congress; it is clearly not an activity in which the states may lawfully engage on their own terms. As the Tenth Circuit recently explained:
[W]ith the passage of the 1996 Act, Congress essentially transformed the regulation of local phone service from an otherwise permissible state activity into a federal gratuity.... Congress was under no obligation to allow states to participate in- the Act’s regulatory scheme. Accordingly, by conditioning a state’s ability to regulate local phone service on its consent to suit in federal court, Congress threatened the state with the denial of a gratuity rather than exclusion from an otherwise lawful activity.
Public Serv. Comm’n, 216 F.3d at 938; see also Illinois Bell, 222 F.3d at 343. The majority comments:
The district court noted that the Act “stripped the states of local power to regulate telecommunications that had been vested in them for decades,” and remarked, “Some gift.” Cf. Virgil, Aeneid, bk. II, 1. 49 (“Whatever it is, I fear Greeks even when they bear gifts” (reporting the comments of the Trojan priest Laocoon upon seeing the large wooden horse left by the Greeks as a “gift” to the city of Troy)).
Ante, at 293 n. 3. This analogy is inappo-site, however, because we are dealing with a horse of a different color. The mere happenstance that the states once reserved the power to regulate intrastate telephone service does not, as the majority suggests, diminish the gratuity status of the states’ option to participate in regulation under the Act. Nor is this gratuity filled with hidden danger for any unwary recipient.
Because the waiver here was conditioned upon acceptance of a gratuity, the majority further errs in drawing parallels between this scenario and that in Parden v. Terminal Ry. of the Ala. State Docks Dep’t, 377 U.S. 184, 84 S.Ct. 1207, 12 L.Ed.2d 233 (1964), overruled by College Sav. Bank, 527 U.S. at 680, 119 S.Ct. 2219. In Parden, the State of Alabama exercised its sovereign authority to operate a railroad; that is, the state engaged in an “otherwise lawful activity” that may have been regulated by Congress, but required no federal consent for the state to participate. On the other hand, in the scenario presented here, “[ujnlike the situation in Parden ..., the states are not merely acting in an area regulated by Congress; they are now voluntarily regulating on behalf of Congress.” Illinois Bell, 222 F.3d at 343 (emphasis in original). In Parden, the State of Alabama acted on its sovereign authority; here, the State of Maryland acted pursuant to a gratuitous grant of authority from Congress. See Illinois Bell, 222 F.3d at 343; see also Bell Atlantic-Del., Inc. v. Global Naps S., Inc., 77 F.Supp.2d 492, 500 (D.Del.1999) (“Because the PSC was not exercising its sovereign authority in its arbitration of the interconnection agreement ..., it is not entitled to sovereign immunity for its acts.”).
*317The situation presented here instead parallels those in Petty v. Tennessee-Missouri Bridge Commission, 359 U.S. 275, 79 S.Ct. 785, 3 L.Ed.2d 804 (1959) (upholding a waiver requirement where states received a gratuity from Congress — approval of an interstate compact pursuant to the Compact Clause), and South Dakota v. Dole, 483 U.S. 203, 107 S.Ct. 2793, 97 L.Ed.2d 171 (1987) (holding that Congress could impose conditions on a state’s acceptance of federal funds allocated under the Spending Power). The type of waiver required by Congress in Petty and in Dole— one conditioned on receipt of a gift or gratuity — has been endorsed by the Supreme Court. See College Sav. Bank, 527 U.S. at 686, 119 S.Ct. 2219. And, contrary to the assertions of the majority, that is exactly the type of waiver at issue here. It must be concluded, therefore, that Congress extended the Commission a clear invitation to participate in the regulation of interconnection agreements in exchange for the waiver of its Eleventh Amendment immunity, and the State of Maryland unequivocally agreed to waive its immunity by choosing to accept this gratuity from Congress.
B.
Even if Maryland had not waived its Eleventh Amendment immunity, the individual members of the Commission still may be sued in their individual capacities, pursuant to Ex parte Young, for prospective injunctive relief. 209 U.S. at 155-56, 28 S.Ct. 441 (finding exception to general rule of state sovereign immunity where there are suits against state officials for equitable relief to end ongoing violations of federal constitutional rights); see also Alden v. Maine, 527 U.S. 706, 748, 119 S.Ct. 2240, 144 L.Ed.2d 636 (1999) (affirming the vitality of Ex parte Young despite reaffirming states’ general protections from suit); Idaho v. Coeur d’Alene Tribe, 521 U.S. 261, 281, 117 S.Ct. 2028, 138 L.Ed.2d 438 (1997) (recognizing that the Ex parte Young doctrine extends to violations of federal law). Contrary to the position of the majority, and in accordance with the other circuits that have considered the issue, this dispute presents “a straightforward Ex parte Young case.” Michigan Bell, 202 F.3d at 867; accord AT&T Communications, 238 F.3d 636, 2001 WL 38281, at *11; Public Serv. Comm’n, 216 F.3d at 939-40; Illinois Bell, 222 F.3d at 345; see also Bell Atlantic-Pa., 107 F.Supp.2d at 663; Global Naps S., 77 F.Supp.2d at 500.9
1.
The majority inaptly notes that Congress authorized actions against State commissions, as distinct from individual commissioners. The majority comments that “[njowhere under the State public utilities law is regulatory power conferred upon an individual commissioner and nowhere is an individual commissioner made subject to suit for the Public Service Commission’s regulatory actions.” Ante, at 294 n. 4. In my view, this point simply misses the essence of Ex parte Young: when state officials act in violation of federal law, their acts are stripped of state authority and they have no claim to any protection that might otherwise be provided by the Eleventh Amendment. That is, when
*318[t]he act to be enforced is alleged to be unconstitutional [or violative of federal statute] ... the use of the name of the state to enforce [such] act to the injury of complainants is a proceeding without the authority of, and one which does not affect, the state in its sovereign or governmental capacity. It is simply an illegal act upon the part of a state official in attempting to use the name of the State to enforce a legislative enactment which is void because unconstitutional [or vio-lative of federal statute].
Ex parte Young, 209 U.S. at 159, 28 S.Ct. 441. The Supreme Court’s distinction between a state and its officers — albeit a distinction that can be described as “an obvious fiction,” Coeur d’Alene Tribe, 521 U.S. at 270, 117 S.Ct. 2028 — means that Congress need not, as the majority seems to suggest, explicitly authorize actions against individual commissioners.
2.
In refusing to apply the Ex parte Young exception to the proceeding, the majority also advances faulty arguments that: (1) there is no federal interest that would be served by a suit against the individual members of the Commission, particularly inasmuch as such a suit would alter any remedial scheme established in the Act for enforcement of federal law, see Seminole Tribe v. Florida, 517 U.S. 44, 74, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996); and (2) such a federal court action would unduly sacrifice Maryland’s sovereign immunity, see Coeur d’Alene Tribe, 521 U.S. at 269-70, 117 S.Ct. 2028. Contrary to the majority’s position, the other circuits that have considered the issue have concluded that neither Seminole Tribe nor Coeur d’Alene Tribe renders Ex parte Young inapplicable. See Illinois Bell, 222 F.3d at 345-48; Public Serv. Comm’n, 216 F.3d at 940 n. 8; Michigan Bell, 202 F.3d at 867-68.
A major difficulty undercutting the majority’s position is that, unlike the Indian Gaming Regulatory Act (“IGRA”) at issue in Seminole Tribe, the Telecommunications Act “does not impose an elaborate remedial scheme upon a reviewing court; in fact, the statute fails to specify any particular relief.” Bell Atlantic-Pa., 107 F.Supp.2d at 664 (citations omitted). As the Delaware district court explained:
In [Seminole Tribe ], the Court noted that the federal law at issue provides for a series of limited remedies against a noncomplying State, none of which amount to a direct suit against the State. Noting that the application of Young would provide a stricter remedy tha[n] those contemplated by statute and would render the other remedies superfluous, the Court disallowed suit against the State under Young.
In the present case, by contrast, the remedy provided for by statute and the remedy under Young are one and the same. Under § 252(e)(6), a federal court will review the PSC’s ruling to see if it comports with federal law. Under Young, a federal court will review the ruling of the PSC’s commissioners to determine if they properly applied federal law. There is no substantive difference between these two actions, and so Seminole Tribe does not bar suit against the PSC under the doctrine of Ex parte Young.
Global Naps S., 77 F.Supp.2d at 501; see also Illinois Bell, 222 F.3d at 345-47 (parsing the detailed remedial scheme at issue in Seminole Tribe and rejecting a purported analogy between it and the Telecommunications Act’s enforcement scheme, where “Congress has not limited the court’s remedial power”).
Instead of endorsing these adept analy-ses, the majority simply asserts that “a federal court action against State commissioners of this type would improperly expand the federal remedy selected by Congress.” Ante, at 298. In so concluding, the majority builds error upon error by relying on its assertion that federal courts lack jurisdiction to review State commission decisions enforcing existing intercom *319nection agreements. According to the majority:
Section 252(e)(6) invokes federal court review only for State commission determinations made under § 252 to determine whether interconnection agreements are in compliance with §§ 251 and 252. If, however, we were to permit an Ex parte Young action to proceed against State officers, presumably to answer to a federal court injunction and potentially to face sanctions for noncompliance with that injunction, we would be supplementing the narrowly defined federal court review selected by Congress[in violation of Seminole Tribe ].
Ante, at 297. Even if the majority were correct about the jurisdiction issue — although it is not, see supra Part II — its failure to apply the Ex parte Young exception ignores that, even under its view, “section 252 only limits a district court’s scope of review, it does not render the [Act] vulnerable to Seminole Tribe’s remedial scheme limitation.” Bell Atlantic-Pa., 107 F.Supp.2d at 664.
Another serious defect in the majority’s stance is that Maryland’s interest in the regulation of local telecommunications cannot be equated with the “special sovereignty interest” at issue in Coeur dAlene Tribe — Idaho’s fundamental interest in its own land. See Illinois Bell, 222 F.3d at 347-48. As the Seventh Circuit explained:
In the wake of the 1996 Telecommunications Act, any “sovereign” interest Illinois and Wisconsin may have in regulating interconnection agreements ... is derived solely from the regulatory role Congress has bestowed upon the states. Thus, the suits against the state commissioners to require compliance with the [Act] do not strike at core functions or fundamental powers of either Illinois or Wisconsin. Therefore, the availability of an Ex parte Young suit in our cases is not affected by the special limitation recognized by a majority of the Court in Coeur dAlene Tribe.
Illinois Bell, 222 F.3d at 348 (footnote and citation omitted). Since there are no “special sovereignty interests” implicated by applying the Ex parte Young exception here — and since there are no other valid reasons not to apply the exception — I strongly believe that Bell Atlantic should be allowed to proceed in its action against the members of the Commission in their individual capacities.
IV.
In my opinion, the majority errs on the major points. First, the Telecommunications Act plainly confers federal court jurisdiction for review of enforcement determinations of the Commission. Secondly, the State of Maryland waived its defense of Eleventh Amendment immunity by freely electing to participate in the regulation of local telecommunications pursuant to the Act. Lastly, the individual members of the Commission may be sued in their official capacities under Ex parte Young to cease ongoing violations of federal law. Because the majority holds to the contrary, I respectfully dissent.

. District courts, too, have recognized that the federal courts possess jurisdiction to review the enforcement decisions of State commissions. See, e.g., Michigan Bell Tel. Co. v. Climax Tel. Co., 121 F.Supp.2d 1104, 1114-15 (W.D.Mich.2000); BellSouth Telecomms., Inc. v. MCI Metro Access Transmission Servs., 97 F.Supp.2d 1363, 1369 (N.D.Ga.2000). Still more district courts have held that a stale waives the Eleventh Amendment defense by participating in the regulation of interconnection agreements. See, e.g., Bell Atlantic-Pa., Inc. v. Pennsylvania Pub. Util. Comm’n, 107 F.Supp.2d 653, 660-62 (E.D.Pa.2000); Bell Atlantic-Del., Inc. v. McMahon, 80 F.Supp.2d 218, 233 (D.Del.2000); Bell Atlantic-Del., Inc. v. Global Naps S., Inc., 77 F.Supp.2d 492, 500 (D.Del.1999); AT&T Communications of the Southwest, Inc. v. Southwestern Bell Tel. Co., 86 F.Supp.2d 932, 946-47 (W.D.Mo.1999), rev’d in part & vacated in part on other grounds sub nom. Southwestern Bell Tel. Co. v. Missouri Pub. Serv. Comm’n, 236 F.3d 922 (8th Cir.2001). Many of these same courts have concluded that the Ex parte Young exception allows actions against individual commissioners to end ongoing violations of federal law. See Bell Atlantic-Pa., 107 F.Supp.2d at 662-64; McMahon, 80 F.Supp.2d at 233-34; Global Naps S., 77 F.Supp.2d at 500-01; AT&T Communications, 86 F.Supp.2d at 947-48.
It appears that only one district court-not yet overruled — agrees with the majority’s position on the Eleventh Amendment issues. See BellSouth Telecomms., 97 F.Supp.2d at 1373 (holding that the Eleventh Amendment bars action pursuant to the Act against the State commission and its individual members). The Sixth Circuit has suggested, but has not definitively concluded, that the constructive waiver doctrine is inapplicable in cases under the Act. See GTE N., Inc. v. Strand, 209 F.3d 909, 922 n. 6 (6th Cir.), cert. denied sub nom. Strand v. Verizon N. Inc., — U.S.-, 121 S.Ct. 380, 148 L.Ed.2d 293 (2000).


. Curiously, the majority addresses this threshold question only after unnecessarily reaching the merits of the claims of Eleventh *311Amendment immunity. Because the majority ultimately holds that this entire action is barred on jurisdictional grounds, it should not have considered the constitutional issue. See Hoffman v. Hunt, 126 F.3d 575, 582 (4th Cir.1997) ("[W]e need not reach the constitutional question if there exists an alternative, nonconstitutional basis for our decision.”) (citing Peters v. Hobby, 349 U.S. 331, 338, 75 S.Ct. 790, 99 L.Ed. 1129 (1955)).


. The critical statutory provision here, § 252(e)(6) of the Act, provides as follows:
In any case in which a State commission makes a determination under this section [252], any party aggrieved by such determination may bring an action in an appropriate Federal district court to determine whether the agreement or statement meets the requirements of section 251 of this title [47] and this section [252],


. In Starpower Communications, the FCC ruled that the Virginia State Corporation Commission failed to carry out its responsibility under § 252 by declining jurisdiction to enforce an existing interconnection agreement. See Starpower Communications, 15 F.C.C.R. 11,277, at ¶¶6-7. Specifically, the FCC determined that "a dispute arising from interconnection agreements and seeking interpretation and enforcement of those agreements is within the states' ‘responsibility’ under section 252.” Id. at ¶ 6. Yet, as if the context in which the underlying conclusion was reached somehow undermines its import, the majority disregards the FCC ruling by endeavoring to distinguish the situation in Starpower Communications, where a State commission fails to act, from the scenario here, where a commission does act but a party seeks review of its determination in federal court. I am unpersuaded by the majority's unsubstantiated and illogical pronouncement that the FCC ruling "does not bear on this case.” See ante, at 303 n. 6.


. Because jurisdiction is provided in the district courts by § 252(e)(6), it is unnecessary for us to reach the argument that 28 U.S.C. § 1331 confers general federal question jurisdiction. I note, however, that contrary to the assertion of the majority, see ante, at 308, the Rooker-Feldman doctrine has no application here.


. The abrogation exception does not apply because, in passing the Act, Congress acted pursuant to its powers under Article I of the Constitution, rather than the Fourteenth Amendment. See, e.g., Illinois Bell, 222 F.3d at 338 (citing 47 U.S.C. § 151).


. The majority relies on Litman v. George Mason University, 186 F.3d 544, 554 (4th Cir.1999), a decision involving the Rehabilitation Act, which "states outright that a State 'shall not be immune under the Eleventh Amendment ... from suit in Federal court’ for a violation of the act’s anti-discrimination edict." Ante, at 292 (citation omitted). Although this provision is useful in its explicitness, such precise language is not required as long as Congress’s intent to require waiver is clear.


. In this context, Congress bestows a "gratuity” when it offers to do something it otherwise has no obligation to do. For example: "Under the Compact Clause, ... States cannot form an interstate compact without first obtaining the express consent of Congress; the granting of such con-sent is a gratuity. So also, Congress has no obligation to use its Spending Clause power to disburse funds to the States; such funds are gifts.” College Sav. Bank, 527 U.S. at 686-87, 119 S.Ct. 2219 (referring to two decisions allowing Congress to extract constructive waivers of state sovereign immunity: Petty v. Tennessee-Missouri Bridge Commission, 359 U.S. 275, 79 S.Ct. 785, 3 L.Ed.2d 804 (1959) and South Dakota v. Dole, 483 U.S. 203, 107 S.Ct. 2793, 97 L.Ed.2d 171 (1987)).


. The majority suggests that "it is more likely that State-contract-law, rather than federal-law, violations would be redressed” in Bell Atlantic's action against the individual commissioners, and thus the Ex parte Young exception does not apply here. Ante, at 295-96, 297, 298. However, because we are reviewing the district court’s grant of a motion to dismiss, we review the sufficiency of the complaint de novo. See Al-Abood v. El-Shamari, 217 F.3d 225, 233 (4th Cir.2000). In its complaint, Bell Atlantic alleges that the Commission violated the Act by failing to apply — and by mis-interpreting — the FCC ruling regarding ISP-bound traffic. Because the complaint states a claim for equitable relief from an ongoing violation of federal law, the complaint against the individual commissioners is entirely sufficient to survive a motion to dismiss. See Michigan Bell, 202 F.3d at 867.